DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 06/16/2022 have been noted and entered for consideration. 

With regard to the 103 rejections, Applicant’s arguments filed 06/16/2022 in view of the amendments filed 06/16/2022 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call and an email communication with Michael L. Bartholomew (Reg. No. 60,225) on 08/01/2022.

The application to the claims has been amended as follows:
In claim 1, last line, “, wherein the null CRI is a CRI not mapping to any of the plurality of CSI-RSs” has been added.
In claim 11, last line, “, wherein the null index is an index not mapping to any of the plurality of CSI-RSs” has been added.
In claim 12, last line, “, wherein the null index is an index not mapping to any of the plurality of CSI-RSs” has been added.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... in response to the difference being less than or equal to a predetermined threshold, transmitting information indicating the second reference signal received power value using a first encoding scheme together with a second CSI-RS resource indicator (CRI) corresponding to the second CSI-RS, wherein the first encoding scheme comprises the second CRI together with a representation of the difference; in response to the difference being greater than the predetermined threshold, transmitting the information indicating the second reference signal received power value using a second encoding scheme with the second CRI, wherein the second encoding scheme comprises a null CRI together with a first portion of the representation of the difference and the second CRI together with a second portion of the representation of the difference, wherein the null CRI is a CRI not mapping to any of the plurality of CSI-RSs.” and in combination with other limitations recited in claim 1.
Wang et al (US Publication No. 2020/0067590) in view of Hu et al (US Publication No. 2014/0211656) and Grant et al (US Publication No. 2021/0281305) teaches, "in response to the difference being less than or equal to a predetermined threshold, transmitting information indicating the second reference signal received power value using a first encoding scheme together with a second CSI-RS resource indicator (CRI) corresponding to the second CSI-RS, wherein the first encoding scheme comprises the second CRI together with a representation of the difference; in response to the difference being greater than the predetermined threshold, transmitting the information indicating the second reference signal received power value using a second encoding scheme with the second CRI", as stated in pages 5-6 of Final Rejection. 
Further, Yuan et al (US Publication No. 2020/0344770) teaches, wherein the first encoding scheme comprises the second CRI together with a representation of the difference [¶0097 and 0101-0103, a first segment including a first beam ID and a differential RSRP corresponding to the first beam ID], the second encoding scheme comprises a CRI together with a first portion of a representation of a difference and a second CRI together with a second portion of a representation of a difference [¶0097 and 0101-0103, a first segment including a first beam ID and a differential RSRP corresponding to the first beam ID; and a second segment including a second beam ID and a differential RSRP corresponding to the second beam ID].
Still further, Guo et al (US Publication No. 2018/0219664) teaches, an encoding scheme comprises a CRI together with a first portion of a representation of a difference and a second CRI together with a second portion of a representation of a difference [¶0174, a beam report including multiple beam IDs and corresponding multiple RSRPs].
However, Wang, Hu, Grant, Yuan and Guo, when taken alone or in combination, teach, suggest or render obvious the above-mentioned italic limitations, “wherein the second encoding scheme comprises a null CRI together with a first portion of the representation of the difference and the second CRI together with a second portion of the representation of the difference, wherein the null CRI is a CRI not mapping to any of the plurality of CSI-RSs”  in combination with other limitations of claim 1.
Claims 11-12 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 2-10 and 13-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Guo et al (US Publication No. 2018/0219664) [¶0174]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469